y




                                    MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00529-CV

                              SYED HASAN, Appellant

                                           V.

                             LINDA WRIGHT, Appellee


    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2012-72855).

TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 21st day of October, 2014, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
             Appellant, Syed Hasan, neither established indigence nor paid, or
      made arrangements to pay, all the required fees. Further, appellant has not
      paid or made arrangements to pay the fee for preparing the clerk’s record.
      After being notified that this appeal was subject to dismissal, appellant did
      not adequately respond. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the appeal be dismissed.

             It is further ORDERED that appellant pay all costs incurred by
      reason of this appeal. It is further ORDERED that this decision be certified
      below for observance.
       Judgment rendered October 21, 2014.

       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Jennings and Keyes.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




January 2, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT